Citation Nr: 1428606	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for neuropsychiatric disorder has been received. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to May 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for neuropsychiatry disorder, as well as a claim for a rating in excess of 30 percent for tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007. 

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

During the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

In December 2010, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c) (2010). 

In a In a  December 2010 Board decision, the Board rechacterized the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected tuberculosis, to include on an  (pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  At that time, the Board denied the claim for a rating in excess of 30 percent for pulmonary tuberculosis, and to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

The Board points out that, while the RO subsequently granted a 100 percent disability rating for service-connected  tuberculosis effective May 16, 2011,as the Veteran is presumed to seek  a TDIU due to tuberculosis prior to May 16, 2011, that matter remains on appeal.   See Bradley v. Peake, 22 Vet. App. 280 (2008).  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this claim (recharacterized as reflected on the title page) remains on appeal.  Notably, the Veteran's representative submitted an informal hearing presentation on the remaining TDIU claim in June 2014.

The Board notes that, in addition to the paper claims file, the Veteran  has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a May 2011 VA treatment record, which was considered by the RO in the February 2014 supplemental SOC, as well as May and June 2014 Appellate Briefs, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons expressed below, the Board is again remanding the claims remaining on appeal to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claims remaining on appeal  is warranted, even though such will, regrettably, further delay an appellate decision in these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,
11 Vet. App. 268, 271 (1998).

As noted above, in December 2010, the Board remanded the claims on appeal  for the following reasons:  (1) to send a specifically tailored notice letter regarding the neuropsychiatric disorder issue explaining what was needed to reopen the claim for service connection for this disorder, in light of the prior deficiencies in the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), (2) to obtain and associate with the claims file all outstanding VA medical records from the West Los Angeles VA Medical Center (VAMC) from May 3, 2007, and (3) to adjudicate the claim for a TDIU due to service-connected tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

The Board notes, initially, that, pursuant to the December 2010 remand, a notice letter regarding the neuropsychiatric disorder claim was sent to the Veteran in August 2013.  Unfortunately, the August 2013 letter does not explicitly explain what is needed to reopen the claim for service connection for the neuropsychiatric disorder, in light of the prior deficiencies in the claim pursuant to Kent.  Significantly, while the claim for service connection for a neuropsychiatric disorder was previously denied as there was no evidence showing that his psychiatric disorder was secondary to his service-connected tuberculosis, the August 2013 letter wrote that the "claim was previously denied because not service connected."  The United States Court of Appeals for Veterans Claims (Court) has held that in regard to a claim to reopen, a claimant must be notified of both the criteria to reopen a claim for service connection-to include a discussion of the basis for the prior denial-as well as the criteria to establish the underlying claim for service connection.  See Kent, supra.  The Board finds that the August 2013 letter does not include an adequate discussion of the bases for the prior denial.  As such, on remand the Veteran should be provided adequate Kent notice with respect to the  neuropsychiatric disorder claim.

Moreover, potentially pertinent to both claims remaining on appeal, pursuant to the December 2010 remand, attempts were made to obtain VA medical records from the West Los Angeles VAMC beginning May 3, 2007.  Specifically, an initial request was sent in November 2012 as noted in an April 2013 deferred rating decision.  A second request was sent in August 2013.  This request noted that records dated from June 8, 2011 were available in CAPRI (Compensation and Pension Records Interchange) but that records dated back to May 2007 were outstanding.  Unfortunately, VA medical records dated from May 2, 2007 forward are still outstanding.  

A review of Virtual VA includes an April 2014 entry from CAPRI which includes a May 2011 treatment record.  However, there are no records dated June 8, 2011 (as noted in the August 2013 request for records) and there is no response from the West Los Angeles VAMC regarding the records request.  As noted in the December 2010 remand, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2)  (2013).  Thus, on remand, the AOJ  should make additional attempts to obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran dated  from May 3, 2007, following the  procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

As requested in the prior remand, in adjudicating the claim for a TDIU due to pulmonary tuberculosis (now, limited to the period prior to May 16, 2011), the AOJ must consider and discuss the applicability of the provisions of 38 C.F.R. § 4.16(b), in the first instance,  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)). Moreover, if the claim is denied, the AOJ must furnish to the Veteran and his representative notice of the denial in a supplemental SOC-including citation to and discussion of 38 C.F.R. § 4.16(b)-and afford them opportunity to respond.  It does not appear the AOJ complied with these prior remand directives-which, in and of itself, would necessitate another remand of this matter.  See Stegall, supra.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Make appropriate, additional attempts to obtain from the West Los Angeles VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, from May 3, 2007. 

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all hardcopy and electronic records from the West Los Angeles VAMC.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years). 

All records and/or responses received (positive and negative) should be associated with the claims file.

2.  Through VCAA-compliant notice to the Veteran and his representative, request that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional records pertaining to the matters remaining on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

The letter must explain what type of evidence is needed to reopen the claim for service connection, as well as what is needed to establish the underlying claim for service connection.  Specifically and precisely address the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by the Kent (cited above). 

The letter should also specifically explain how to establish entitlement to a TDIU due to pulmonary tuberculosis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to May 16. 2011. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate both claims remaining on appeal in light of all pertinent evidence and legal authority (to specifically include, with regard to the TDIU claim, the provisions of  38 C.F.R. § 4.16(b)).

6.  If either benefit sought on appeal remains denied, should furnish to the Veteran and his representative an supplemental SOC that includes citation to and discussion of additional legal authority considered-to specifically include 38 C.F.R. § 4.16(b)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


